Citation Nr: 1439833	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected osteoporosis.  

2. The propriety of the reduction of the schedular disability rating from 100 percent to 60 percent for service-connected bronchial asthma, effective July 1, 2010.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2013, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge.  A copy of the May 2013 transcript is associated with the record.   


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, the Veteran expressed his specific intent to withdraw the appeal of entitlement to an increased disability rating for his service-connected osteoporosis while on the record at the May 2013 Board hearing. 

2. A February 2004 rating decision assigned a 100 percent rating for bronchial asthma, effective March 2003. 

3. At the time of the June 2009 rating decision that proposed the reduction of the schedular disability rating for bronchial asthma, the disability rating of 100 percent was in effect for more than five years.  

4. In an April 2010 rating decision, the evaluation of the bronchial asthma was reduced to 60 percent, effective July 1, 2010.  
5. The RO met all due process requirements in executing such a reduction. 

6.  There is insufficient evidence to show that any perceived improvement of the Veteran's bronchial asthma since the implementation of the 100 percent rating that will be reasonably sustained under ordinary conditions of daily life.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to an increased disability rating for service-connected osteoporosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013). 

2. The criteria for restoration of a 100 percent rating for bronchial asthma have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.96, Diagnostic Code 6602 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim for Osteoporosis

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In November 2010, the RO granted service connection for osteoporosis and assigned a 10 percent rating.  The Veteran disagreed with the 10 percent rating and perfected an appeal to the Board on this issue.  In August 2012 and October 2012, the RO assigned separate disability ratings for osteoporosis of the left and right hands, right and left shoulders, and right and left knees.  In November 2012 and May 2013, the Veteran stated that the August 2012 and October 2012 rating decisions satisfied his appeal and requested that his increased rating claim for osteoporosis be withdrawn.  As the Veteran has withdrawn this appeal on the record, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  
        
Propriety of Reduction

In this decision, the Board restores a 100 percent disability rating for service-connected bronchial asthma.  As the award below constitutes a full grant of the benefits sought, no further discussion of compliance with VA's duty to notify and assist is necessary.    

Laws and Regulations

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Pursuant to 38 C.F.R. § 3.344, if a rating has been in effect for more than 5 years, such as here, then rating agencies will handle cases of changes in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  

Ratings for diseases subject to temporary or episodic improvement, such as asthma, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Under the Diagnostic Code assigned for bronchial asthma (Diagnostic Code 6602), a 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  Id.  A 100 percent rating is warranted for FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.  Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes for specific diagnostic codes; however, Diagnostic Code 6602 is excluded and the results of pre-bronchodilator PFTs are to be used.  38 C.F.R. § 4.96 (2013).    

Analysis

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 percent to 60 percent for bronchial asthma were properly carried out by the RO.  In June 2009, the RO proposed a rating reduction for the Veteran's service-connected bronchial asthma, which provided the facts and reasons for the proposed reduction.  A June 2009 letter notified the Veteran of the proposed rating reduction, informed him that he had the right to request a hearing, and instructed him to submit any additional evidence within 60 days to show that his rating should not be reduced.  The Board notes that the Veteran requested a hearing in July 2009 but canceled the request for a hearing in December 2009.  After considering additional evidence submitted on the Veteran's behalf, the RO, in an April 2010 rating decision, reduced the disability rating from 100 percent to 60 percent, effective July 1, 2010.  The Veteran was notified of this reduction in April 2010.  Although the Veteran changed representatives during the course of this appeal, the June 2009 and April 2010 rating decisions were correctly sent to Disabled American Veterans.    

The Veteran was afforded a September 2003 VA examination and the examination report considered the Veteran's medical history, his medication regimen, and his VA treatment records, to include a January 2003 pulmonary function test.  The RO then requested that VA conduct a contemporaneous pulmonary function test, which was obtained in January 2004.  The results of the January 2004 pulmonary function test provided the basis of the assignment of a 100 percent rating in the February 2004 rating decision.    

The RO afforded the Veteran two VA examinations in connection with the April 2010 reduction of the Veteran's disability rating for service-connected asthma.  The May 2009 and March 2010 VA examination reports considered the Veteran's medical history, current medication regimen, and his VA treatment records, to include recent pulmonary function tests.  The Board finds that there has been compliance with 38 C.F.R. § 3.344 as the May 2009 and March 2010 VA examination reports are full and complete and are not less thorough than the medical evidence on which the 100 percent rating was based.  

Although the Board finds that the RO met all due process requirements in executing the reduction, there is insufficient evidence to show that any perceived improvement of the Veteran's bronchial asthma since the assignment of the 100 percent rating will be sustained under ordinary conditions of daily life.  

The Veteran contends that his asthma condition has not demonstrated sustained improvement under the ordinary conditions of life and has actually worsened since his last VA examination as he works in a dust-filled environment and his symptoms vary based on weather.  See May 2013 Board Hearing Transcript and March 2010 VA examination report.    

The Veteran receives his pertinent medical treatment through the VA.  His claims file contains several VA examination reports and VA pulmonary function tests.  A January 2004 VA pulmonary function test, which was the basis for the assignment of the 100 percent disability rating, revealed that the Veteran's FEV1 pre-bronchodilator was 26.9 percent predicted. 

The subsequent PFT results that were relied upon by the RO in reducing the rating for the Veteran's asthma are consistent with a 60 percent rating.  The Veteran's asthma has been treatment,  however, by a VA doctor, Dr. G., since 1986.  During the course of this appeal, Dr. G. has written three letters explaining the severity of the Veteran's asthma.  In a July 2009 letter, Dr. G. stated that the Veteran's loss of lung function was permanent and that his asthma has "gradually worsened" and "has not improved."  He explained that a comparison between the November 2007 and March 2009 pulmonary function tests show a reduction and "gradual decline" in FEV1 and FVC values.  Dr. G.'s May 2010 letter stated that when comparing the Veteran's November 2007 and March 2009 pulmonary function tests, "it is clear that his condition has not improved and has gradually overall worsened."  An October 2010 letter from Dr. G. revealed that the Veteran's pulmonary function tests can vary day to day due to his asthma.  He also confirmed that the Veteran's "lung disease has progressed."  Based on Dr. G's expertise in the field and his extensive knowledge and evaluation of the Veteran's medical condition, the Board finds Dr. G.'s letters to be highly probative evidence that the Veteran's asthma has not exhibited sustained improvement under the ordinary conditions of daily life.    

After review of the evidence of record, the Board cannot conclude that it is reasonably certain that any improvement in the Veteran's asthma will be maintained under ordinary conditions of daily life.  Although the medical evidence of record shows an increase in pre-bronchodilator FEV1 percent predicted values at times since the assignment of the 100 percent rating, Dr. G.'s highly probative letters state that the Veteran's asthma has not improved.  In fact, Dr. G.'s medical opinions clearly conclude that the Veteran's condition has progressed and gradually worsened over time.  As such, when viewing the Veteran's disability picture as a whole, the Board cannot find that the evidence of record makes it reasonably certain that any perceived improvement of the Veteran's asthma will be maintained under ordinary conditions of daily life.  38 C.F.R. § 3.344 (2013).  In light of the foregoing, the criteria for a rating reduction are not met.  Accordingly, restoration of the 100 percent rating for bronchial asthma is warranted.  


ORDER

The appeal of the issue of entitlement to an increased rating for service-connected osteoporosis is dismissed.  

Subject to the law and regulations governing payment of monetary benefits, a 100 percent rating for service-connected bronchial asthma is restored, effective July 1, 2010.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


